 MACHINE PRINTERS (CRANSTON PRINT)Machine Printers and Engravers Association of theUnited States and Cranston Print Works Com-pany and Amalgamated Clothing & TextileWorkers UnionCranston Print Works Company and AmalgamatedClothing & Textile Workers Union, Petitioner.Cases l-CD-704, 1-CD-705 (formerly 11-CD-7), 1-UC-402, 1-UC-403 (formerly 11-UC-43)16 March 1984DECISION, DETERMINATION OFDISPUTE, AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe charges in this Section 10(k) proceedingwere filed 22 and 26 September 1983 by the Em-ployer,1alleging that the Respondent, MachinePrinters and Engravers Association of the UnitedStates, herein called MPEA, violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by Amalgamated Clothing & TextileWorkers Union, herein called ACTWU. The hear-ing was held 14 November 1983 before HearingOfficer Gerald Wolper.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a Rhode Island corporation, isengaged in the business of textile printing at its fa-' The charge in Case I-CD-705 and ACTWU's petition in Case 1-UC-403 were each originally filed with Region 11. Because the Employ-er's printing operation, job classificationa, and work assignments are vir-tually the same at its Fletcher, North Carolina and Webster, Massachu-setts plants, the charge and the petition were transferred to Region I forprocessing with the charge and the petition filed in that Region.I The 10(k) proceeding was consolidated for hearing with the unitclarification petitions filed by ACTWU. At the hearing both the Employ-er and MPEA moved to dimiss the petitions. These motions were re-ferred to the Board for ruling.We note that in the latest collective-bargaining agreements between theEmployer and MPEA, employees working as rotary screen machineprinters are expressly included in the bargaining units represented byMPEA. We further note that there is no indication in the record thatACTWU is seeking anything other than assignment of the disputed workto members of its present bargaining units. Considering these circum-stances the matter before us clearly presents a work dispute rather thanan issue of unit clarification. The Board has repeatedly held that anaward of disputed work is not appropriate for determination by a unitclarification proceeding. See, e.g., Norway Pressmen Local 663, 258NLRB 438 (1981); Pacific Telephone & Telegraph Co.. 237 NLRB 1470.1472 (1978). Accordingly, we hereby dismiss the unit clarification peti-tions.269 NLRB No. 41cility in Webster, Massachusetts, and Fletcher,North Carolina, where it annually ships goods di-rectly from both its Webster and Fletcher locationsto points outside the Commonwealth of Massachu-setts and the State of North Carolina valued inexcess of $50,000. The Company annually receivesmaterials at both its Webster and Fletcher locationsvalued in excess of $50,000 directly from points lo-cated outside the Commonwealth of Massachusettsand the State of North Carolina. The parties stipu-lated, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that MPEA and ACTWU arelabor organizations within the meaning of Section2(5) of the Act.11. THE DISPUTEA. Work in DisputeThe disputed work involves printer work onrotary screen print machines at the Employer's fa-cilities in Webster, Massachusetts, and Fletcher,North Carolina.B. Background and Facts of DisputeThe Employer's business involves application ofcolor and design prints to cotton and cotton blendfabrics for use in the manufacture of women'sclothing. Two of the Employer's printing plantsare involved in this proceeding: one is located inWebster, Massachusetts, and the other in Fletcher,North Carolina. The printing operations, the jobclassifications, and the Employer's work assign-ments are virtually the same at both plants.ACTWU represents approximately 400 employeesin a production and maintenance unit at each plant.MPEA represents approximately 34 machine print-ers, engravers, and apprentices at each plant.Before 1983 the Employer utilized only rollerprint machines at the plants. The roller machineprints fabrics by means of engraved copper rollers.It requires frequent, skilled adjustment prior to andduring operation. Each machine is manned by acrew of three: a printer, represented by MPEA,and two helpers, represented by ACTWU. Thehelpers work on the roller machines only at the di-rection of the printer. The printer bears ultimateresponsibility for operation of the machine and forthe quality of the product.In July 1983 the Employer installed and put intooperation a rotary screen print machine at theFletcher plant. It is located in the same departmentas the roller print machines. A rotary screen printmachine was scheduled for initial operation at theWebster plant in late November 1983. The rotaryscreen machine prints fabrics by means of engraved223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrotary screens. Although its function is similar tothat of the roller machine its operation is moreautomated: it requires less skilled adjustment thanthe roller machine. In manning the rotary screenmachine at the Fletcher plant the Employer dupli-cated the work assignments which proved efficienton the roller machines: a three-man crew com-posed of one printer and two helpers. No new em-ployees were hired to operate the new machine;the Employer merely switches a roller machinecrew to the rotary screen machine when its use isrequired. The Employer plans to use the samework assignment at the Webster plant when thenew rotary screen machine is operational there.The Employer's long range plan is for a perma-nent combination of roller machines and rotaryscreen machines operating in one printing depart-ment at each plant. This would require a reductionof the number of roller machines presently operat-ing from 12 to 8. There would be an increase in thenumber of rotary screen machines correlative withthe reduction of roller machines. No new employ-ees would be hired and no present employeeswould be laid off. The Employer would continueto rotate the three-man crews between the twotypes of machines. The crews would be undercommon supervision.The Employer has specifically assigned therotary screen printer work to MPEA members.This is reflected in the current collective-bargain-ing agreements between the Employer and MPEAcovering each plant. The Employer has assignedrotary screen helper work to ACTWU members.In September 1983 ACTWU filed unit clarifica-tion petitions with the Board ostensibly requestinginclusion of rotary screen printers in the bargainingunits it represents at the two plants. MPEA reactedby threatening to strike if the rotary screen printerwork is reassigned to ACTWU employees at eitherplant. The Employer's 8(b)(4)(D) charges againstMPEA followed.C. Contentions of the PartiesThe Employer and the MPEA contend that allof the factors relevant to a determination of thedispute favor an award of the work to employeesrepresented by MPEA. Essentially they argue thatthe viability of the Employer's plan for an integrat-ed printing department at each plant depends onthe roller printers performing the rotary screenprinter work.ACTWU contends that rotary screen printerwork is more akin to the labor performed by itsproduction and maintenance employees at the twoplants than to the roller print work performed byMPEA members. ACTWU further contends thatthe practice in the textile printing industry indi-cates that rotary screen printers tend to be placedin production and maintenance units and represent-ed by ACTWU.D. Applicability of the StatuteOn or about 21 September 1983 MPEA threat-ened to strike if the Employer reassigned the dis-puted work to ACTWU members at the twoplants. The threat to strike is evidenced by a letterdated 21 September 1983 from MPEA's presidentto the Employer's industrial relations director andby a letter dated 27 September 1983 from MPEA'sattorney to the Board's Region 1 office. Based onthe above we find reasonable cause to believe thata violation of Section 8(b)(4)(D) has occurred. Inaddition there is no evidence that the parties havean agreed-upon method for voluntary adjustmentof the dispute within the meaning of Section 10(k)of the Act. Accordingly we find that the dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Collective-bargaining agreementsIt is clear from the series of collective-bargainingagreements between the Employer and MPEA thatthat Union has traditionally represented machineprinters at the two plants. The recognition clauseof the latest MPEA agreement covering the Web-ster plant was expressly amended to include em-ployees holding the job classification of "rotaryscreen printer" in the unit represented by MPEA.This contract went into effect I January 1983. InMay 1983 the Employer and MPEA speciallyagreed that the printer work on the rotary screenmachine about to be put into operation at theFletcher plant would be assigned to employees rep-resented by MPEA. This agreement was incorpo-rated into the current collective-bargaining agree-ment covering the Fletcher plant. The recognitionclause of the current contract was also amendedspecifically to include rotary screen printers. Thisagreement was effective 30 September 1983. The224 MACHINE PRINTERS (CRANSTON PRINT)amendments and additions in these current agree-ments appear to be the result of the Employer'sand MPEA's effort to clarify the extent of the ex-isting units at the plants and to set a basis for a sep-arate pay scale for rotary screen printers.The recognition clauses of the collective-bargain-ing agreements between the Employer andACTWU covering the two plants expressly ex-clude "printers" from the units represented byACTWU.Taking into account the relevant terms of the re-spective collective-bargaining agreements we con-clude that this factor favors an award of the disput-ed work to employees represented by MPEA.2. Economy and efficiency of operationThe Employer's long range plan for an integrat-ed printing department apparently depends on thethree-man crews switching back and forth betweenthe two types of machines as production demandsrequire. In implementing this plan with the installa-tion of the first rotary screen machine at Fletcherthe Employer chose to duplicate the job assign-ments traditionally made with regard to the rollermachines: one printer represented by the MPEAand two helpers represented by ACTWU. Therewere various reasons for the decision to duplicate:facilitation of the interchange between the twotypes of machines; the transferability of skills of theroller printers to the operation of the rotary screenmachine; and the Employer's desire to maintain apool of skilled roller printers based on foreseeablefuture needs. The Employer dismissed the idea ofassigning the new printer work to ACTWU mem-bers because of the time and expense involved intraining ACTWU members and because it wouldresult in the loss of skilled roller printers throughlayoff.The circumstances indicate that the use of em-ployees represented by MPEA for the rotaryscreen printer work in this situation is and wouldcontinue to be economical and efficient; the use ofemployees represented by ACTWU would be nei-ther.3. Job impactThere was unrebutted testimony that there hadbeen no layoffs of ACTWU members resultingfrom the assignment of the work to MPEA mem-bers and that there would be no such effect in thefuture if the present assignment continues. If how-ever the disputed work is reassigned to ACTWUmembers the employer would be forced to lay offas many as nine MPEA members at each plant as itreduces the number of roller machines to achieveits planned integrated printing operation.The job impact factor favors an award of thedisputed work to employees represented byMPEA.4. Relative skillsThe record indicates that roller machine printersare specially skilled employees. Their skills mainlyinvolve complex adjustments of the roller machineboth prior to and during operation. Because therotary screen machine in comparison with theroller machine is similar in function and simpler toadjust, the skills of the roller printer are easilytransferable to rotary screen printing. A shift super-visor at the Employer's Webster plant testified thatit would take only 2 to 4 weeks for an experiencedroller printer to become fully qualified to operate arotary screen machine.ACTWU contends that the rotary screen printerwork is comparable to the work performed by theproduction and maintenance employees it repre-sents rather than to the work of the roller printers.The Union argues this to be true in terms of bothnecessary skills and comparable pay scales.ACTWU elicited testimony as to the printing skillsof the roller machine helpers. They assist in operat-ing the roller machines but only at the close direc-tion of a printer. This indicates a sharp limitationon the printing skills the helpers may have ac-quired. There was no evidence in the record con-cerning the skills of other production and mainte-nance employees.The Employer's shift supervisor gave unrebuttedtestimony that even an experienced roller machinehelper would need 2 years of training to becomequalified to operate a rotary screen machine.We conclude that the relative skills factor favorsan award of the disputed work to employees repre-sented by MPEA.5. Employer's practice and preferenceThe Employer's practice is evidenced by its as-signment of the disputed work to MPEA membersin its current collective-bargaining agreements withthat Union. It is also noteworthy that in 1971 theEmployer installed a new type of printing machineat its Webster plant; it was functionally similar tothe roller machine but simpler to operate, some-what like the rotary screen machine. At that timethe Employer assigned the new printer work toMPEA employees and the new helper work toACTWU members. This assignment continued forthe 6 years that the machine was used at Webster.The Employer's preference is that MPEA mem-bers perform the disputed work based on the econ-omy and efficiency considerations explained above.225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that these factors favor an award of theprinter work to employees represented MPEA.6. Industry practiceACTWU contends that the general practice inthe textile printing industry is to place rotaryscreen printers in production and maintenance unitsrather than craft units represented by MPEA.ACTWU further contends that it represents rotaryscreen printers throughout the industry, even inthose situations where MPEA represents an em-ployer's roller printers.The Employer and MPEA argue that the Em-ployer's plants at Fletcher and Webster are differ-ent from other plants in the industry: no other tex-tile printing plant operates a printing departmentwhere the roller and rotary screen printers workside by side, under common supervision, with inter-change of the printers between the two types ofmachines.ACTWU apparently could not produce evidenceof industry practice bearing on integrated printingoperations such as the Employer's. We find thatthe industry practice factor is not relevant to thedetermination of this dispute.ConclusionAfter considering all the relevant factors, weconclude that employees represented by MPEAare entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreements, economy and efficiency of op-eration, job impact, relative skills of the groups ofemployees involved, and employer practice andpreference. In making this determination, we areawarding the work to employees represented byMPEA, not to that Union or its members. The de-termination is limited to the controversy that gaverise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees represented by Machine Printers andEngravers Association of the United States are en-titled to perform printer work on rotary screenprint machines at the Employer's facilities at Web-ster, Massachusetts, and Fletcher, North Carolina.ORDERIt is hereby ordered that the petitions in Cases 1-UC-402 and l-UC-403 are dismissed.226